Citation Nr: 1447240	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-36 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to the back and/or feet disabilities.

3.  Entitlement to service connection for a hearing loss disability.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a disability manifested by earaches, loss of equilibrium, and headaches.

6.  Entitlement to service connection for a disability manifested by weakness of the bilateral hands.

7.  Entitlement to service connection for a bilateral foot disability.

8.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression and anxiety, manifested in part by cold sweats.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	William J. Overby, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1998 to November 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision that, in pertinent part, denied service connection for hearing loss; for tinnitus; for hand weakness; for a disability manifested by cold sweats; for hypertension; for bilateral foot pain; for bilateral knee pain; for a low back disability; and for a disability manifested by earaches, loss of equilibrium, and headaches.  The Veteran timely appealed.

These matters also come to the Board on appeal from an August 2012 rating decision that denied service connection for PTSD.

Correspondence received from the Veteran in December 2011 reflects that he no longer desires a hearing before RO personnel.

In July 2014, the Veteran and his wife testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Consistent with the Veteran's assertions and the record, the Board has re-characterized the appeal as encompassing the issues on the title page.  Specifically, the issue of "cold sweats" is considered part of the issue for a psychiatric disability, given that the Veteran's complaints of this symptom are consistently part of his description of a psychiatric disability.

The issue of service connection for obstructive sleep apnea has been raised by the record (April 2012 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran and his attorney when further action is required.


REMAND

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Low Back Disability 

The Veteran contends that service connection for a low back disability is warranted on the basis that he lifted rounds every day as an artilleryman in active service, which put strain on his back; and on one occasion, the Veteran fell while carrying a heavy machinegun and injured his back.  He was placed on light duty for a while.

Service treatment records show that the Veteran was treated on several occasions in active service for low back pain.  In December 1998, the Veteran reported that he hurt his back in a car accident; and that he then felt a sharp pain in his lower back when lifting an M19.  He also reported that jumping and running caused his back to hurt, and that arching his back in the push-up position released the pain.  Clinical evaluation revealed sacroiliac joint tenderness, and the assessment was mechanical back pain.  No low back disability was noted at the time of the Veteran's separation examination from active service in September 1999.

Several former service members who had served with the Veteran confirm that the Veteran had fallen while carrying a large weapon, and that he reported problems with his back following the incident.

The Veteran also testified in July 2014 that he had strained his back, and that his back has not been the same since the incident.  He testified that he self-medicated and had gone to the Emergency Room on several occasions-the last time being six months prior.  The Veteran testified that he did not obtain regular treatment for his low back disability post-service because he had no health insurance.

Recent VA treatment records show assessments of chronic low back pain, and include the aforementioned Emergency Room visits.

Here, the current medical evidence establishes that the Veteran continues to have low back pain.  The Veteran is a credible and reliable historian with regard to the observable symptoms he experienced both in service and after service, to include experiencing low back pain.  The question therefore remains whether the evidence indicates that there may be an association between his current low back disability and service.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The report of a February 2009 VA examination includes a diagnosis of lumbosacral strain.  While the examiner noted in a June 2009 addendum that the Veteran was treated for low back pain on several occasions in active service, the examiner found little documentation of chronic low back problems after service to establish continuing chronicity.  Chronicity is but one avenue to establishing service connection. Therefore, the rationale is inadequate.  Further examination and opinion are necessary.

Bilateral Knee Disability 

With regard to the Veteran's claim for secondary service connection, it is "inextricably intertwined" with the remanded back claim, as they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran is invited to submit a competent medical opinion that his bilateral knee disability is due to or aggravated by a service-connected disability.

Hearing Loss and Tinnitus 

The Veteran contends that service connection for a bilateral hearing loss disability and for tinnitus is warranted on the basis that he was exposed to excessive noise while serving in an artillery unit.  His DD Form 214 reflects the Veteran's primary specialty as a cannon crewmember.  While testifying in July 2014, the Veteran described that his unit shot rounds out of a pallet and tank, and that he served as the driver.  He testified that when the rounds went off, they were extremely loud.  He testified that he had headaches and ringing in his ears in active service.  The Veteran testified that he was given small earplugs to wear, but that the earplugs later deteriorated when out in the field for 30 to 45 days.  The Veteran indicated that he continued to have a hearing problem, and has suffered from recurrent tinnitus since active service.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Furthermore, his statements are consistent with the circumstances of his service, and the Board finds that there is credible evidence of in-service noise exposure.

Audiometric testing at the time of the Veteran's separation examination from active service in September 1999 reveals pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
0
-5
LEFT
0
10
5
0
0

The report of a January 2009 VA examination reflects that the Veteran's hearing was within normal limits; no hearing loss disability was found.  Since then, the Veteran has indicated that his hearing has worsened and deteriorated.

Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Court has held that applicable regulations do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.   Hensley v. Brown, 5 Vet. App. 155 (1993).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

Given the likelihood that the Veteran had significant noise exposure from all kinds of weaponry in active service during training exercises, and his credible statements of experiencing symptoms of hearing loss and recurrent tinnitus since service, an examination is needed to determine whether the Veteran has a current bilateral hearing loss disability and tinnitus; and whether the disabilities either had their onset during active service or are related to his active service-to specifically include excessive noise exposure from all kinds of weaponry in active service during training exercises; or if either disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).

Earaches, Loss of Equilibrium, and Headaches 

The Veteran contends that service connection for a disability manifested by earaches, loss of equilibrium, and headaches is warranted on the basis that he was exposed to excessive noise while serving in an artillery unit.  As noted above, there is credible evidence of in-service noise exposure.

During a January 2009 VA examination, the Veteran reported "dizziness in small spaces."

In July 2014, he testified that his tinnitus also caused some pain at times, which he  described as headaches and dizziness.  The Veteran's testimony regarding tinnitus and headaches, and loss of equilibrium in active service is considered both competent and credible.  He is also competent to describe his current symptoms.  This is sufficient to trigger the duty to assist in obtaining a medical examination and opinion as to the etiology of any disability manifested by earaches, loss of equilibrium, and headaches.

Under these circumstances, an examination is needed to determine whether the Veteran has a current disability manifested by earaches, loss of equilibrium, and headaches; and whether the disability either had its onset during active service, or is related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).


Weakness of the Bilateral Hands 

The Veteran contends that service connection for a disability manifested by weakness of the bilateral hands is warranted on the basis that repetitive motions in the performance of his duties in artillery resulted in his current wrist problems.

In July 2014, the Veteran testified that he was the number one man in his unit, who turned the rounds to a specific burst, by keying in the numbers by grinding and by turning, and constantly doing a twisting motion of the wrists.  He testified that he could never make a strong fist, and that his wrists on both hands hurt a lot.  He also testified that he had to "break track" (similar to poking out individual pieces in a chain) on vehicles about every six months.  He testified that his hands and fingers just felt weak in active service, and that he now had tingly feelings around his wrists.  The Veteran testified that he wore a wrist brace, and that his symptoms have continued since active service.

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability; establishes that the Veteran suffered an event, injury or disease in service; and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2013).  

Here, recent VA treatment records show that the Veteran was treated for wrist pain and wore wrist splints in January 2012.  The assessment then was rule-out carpal tunnel syndrome; the Veteran was referred for electromyography testing.

Again, the Veteran's service treatment records are absent complaints or treatment for wrist problems.  The Veteran's testimony, however, regarding repetitive motion and wrist pain during active service is considered both competent and credible.  He is also competent to describe his current symptoms.  This is sufficient to trigger the duty to assist in obtaining a medical examination and opinion as to the etiology of any disability manifested by weakness of bilateral hand.  Hence, the Board cannot resolve this matter without further medical clarification.
Bilateral Foot Disability

The Veteran contends that service connection for a bilateral foot disability is warranted on the basis that he was treated for foot pain in active service, and he continues to have problems with his feet.

Service treatment records at the time of the Veteran's enlistment examination document a finding of mild pes planus, asymptomatic, in February 1998.  The Veteran was treated for a sprained ankle in August 1999.

VA treatment records, dated in January 2004, include assessments of 
joint pain, lateral subtalar joint, right foot; pes planus; and plantar fasciitis. 

In July 2014, the Veteran testified that he used to run with his boots on for five miles in active service; and that his feet would hurt when he awoke in the mornings and stood up on the hard floor.  He testified that he was assigned to wear soft shoes in active service.  The Veteran also testified that he now put gel-cushion inserts in his shoes; and his wife testified that the Veteran complained of pain shooting from his feet when he drove.

Aggravation may not be conceded where the disability underwent no increase in severity during active service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

Under these circumstances, the Board finds that an informed medical opinion is necessary to clarify whether the Veteran's pes planus underwent a permanent increase in severity beyond its natural progression during active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).


Acquired Psychiatric Disability, to include
PTSD and Depression and Anxiety with cold sweats

The Veteran claims that he has PTSD, and there are clinical assessments of PTSD of record.  

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's personnel records indicate that he served in Korea from September 1998 to October 1999.  A mental status examination conducted in September 1999 reflects that the Veteran was psychiatrically cleared for any administrative action deemed appropriate at that time.

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

The Board notes that one of two stressors described by the Veteran involved his fear of hostile military or terrorist activity, and the other stressor involved his witnessing of a traumatic injury and death of an officer in a motor vehicle accident. 

Specifically, the Veteran testified that his unit in Korea was located near the DMZ; and that there were numerous alerts in the middle of the night, and that they constantly underwent practice fire.  On one occasion, the Veteran stated that his unit "got suited up" and was waiting on fire; and that everyone called their families to say goodbye.  The incident involved a fishing boat crossing the DMZ line, and resulting in a conflict.  The Veteran also testified that whenever the siren sounded, his unit geared up, not knowing if it was the real war; and that the alerts themselves became emotionally devastating.  The constant loud practice fire also caused the Veteran tremendous fear every time he heard a banging sound, and that he often cried due to his state of mind.  In August 2014, each of the Veteran's parents confirmed getting a "good-bye" call from the Veteran in Korea.

The second incident involved the Veteran's witnessing of a tragic fatality where a motor vehicle ran into a bridge; and the guard rail lodged through the chest of an officer, who was screaming for help.  The Veteran testified that he and several soldiers went to aid the officer while paramedics were in route.  However, the Veteran described the situation as hopeless, and it left him feeling like he had failed the officer.  The Veteran reported becoming emotionally disturbed and having uncontrollable anxiety.  He repeatedly had nightmares about the incident and awoke in cold sweats.  Casualty reports obtained from the Department of Defense have corroborated the occurrence of this incident.

In July 2010, the Veteran reported waking up in the middle of the night in cold
sweats and having nightmares of firing shots at the enemy and running for his life.

In September 2011, the Veteran's treating psychiatrist indicated that the Veteran was examined psychiatrically in August 2011; and that the Axis I diagnoses were chronic PTSD and chronic major depression.

Given the treatment records associated with the claims file that suggest a diagnosis of PTSD is warranted, the Board finds that an examination is needed to determine whether the diagnosed PTSD is based on the Veteran's in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013). 

Hypertension  

The Veteran contends that his hypertension is caused by his PTSD and depression, or is the result of medications required to treat his PTSD and depression.

The Veteran's service treatment records do not reflect any treatment for hypertension or for blood pressure problems.  A blood pressure reading at the time of the Veteran's separation examination from active service in September 1999 was 120/80 (sitting).

VA treatment records show an assessment of hypertension in January 2012, which did not require treatment.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, notify the Veteran of the information and evidence necessary to substantiate his claims for service connection for a bilateral knee disability and for hypertension on a secondary basis.  

2.  Obtain and associate with the Veteran's claims file (electronic), VA treatment records from September 2014 to present.  
3.   Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The claims file (electronic) must be made available and reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and physical examination, the examiner is asked to render an opinion as to:

Whether it is at least as likely as not that the Veteran's low back disability is medically related to his active service-specifically, to include the lifting of rounds every day as an artilleryman, and the incident of falling while carrying a large weapon, as reported by the Veteran; and the Veteran's credible complaints of low back problems then, and since then.

Review of the entire file is required; however, attention is invited to the Veteran's credible testimony before the Board in July 2014 (uploaded on September 15, 2014), pages 27-31.

An explanation of the underlying reasons for any opinions offered must be included.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss and tinnitus; and to obtain information as to the current nature and likely etiology of any current hearing loss disability of either ear and any current tinnitus.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent). 

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear and any tinnitus had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include credible reports of excessive noise exposure from all kinds of weaponry during training exercises, as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's lay testimony.  

Note that the lack of hearing loss diagnosed in active service does not diminish the credibility of the Veteran's testimony that he experienced episodic symptoms of tinnitus in active service.

Review of the entire file is required; however, attention is invited to the Veteran's credible testimony before the Board in July 2014 (uploaded on September 15, 2014), pages 3-6.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file (electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file. 

5.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of earaches, loss of equilibrium, and headaches; and the likely etiology of each disease or injury.  The examiner should specifically address in the examination report whether or not the Veteran has a disability manifested by earaches, loss of equilibrium, and headaches.  

For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-to specifically include credible reports of excessive noise exposure from all kinds of weaponry during training exercises, as reported by the Veteran; and the Veteran's account of continuing symptoms of earaches, loss of equilibrium, and headaches since then. 

Review of the entire file is required; however, attention is invited to the Veteran's credible testimony before the Board in July 2014 (uploaded on September 15, 2014), pages 3-6.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file (electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file. 

6.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of weakness of bilateral hands; and the likely etiology of each disease or injury.  The examiner should specifically address in the examination report whether or not the Veteran has a disability manifested by weakness of bilateral hand. 

For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-to specifically include credible reports of repetitive motion and wrist pain in active service, as reported by the Veteran; and the Veteran's account of continuing symptoms of weakness of bilateral hand since then. 

Review of the entire file is required; however, attention is invited to the Veteran's credible testimony before the Board in July 2014 (uploaded on September 15, 2014), pages 6-10.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file (electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file. 

7.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of bilateral foot pain; and to obtain information as to a pre-existing pes planus, and the current nature and likely etiology of the Veteran's current bilateral foot disability.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should address whether the Veteran's pes planus, existing at the time he entered active service, at least as likely as not underwent a permanent increase in severity in active service.

If the response is positive, the examiner should address whether any increase was clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

Review of the entire file is required; however, attention is invited to the Veteran's credible testimony before the Board in July 2014 (uploaded on September 15, 2014), pages 24-26.

For any current bilateral foot disability identified other than pes planus, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-to specifically include credible reports of running for five miles in boots in active service, as reported by the Veteran; and the Veteran's account of continuing symptoms of foot pain since then. 

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file (electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file. 

8.  Schedule the Veteran for a PTSD examination.  The Veteran's claims file (electronic), to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests should be accomplished.  

The examiner should determine whether the currently diagnosed PTSD is related to the Veteran's active service, including his fear of hostile military or terrorist activity while on active duty, or the confirmed stressor of witnessing the death of an officer who was involved in a motor vehicle accident.  See Casualty Report, uploaded May 7, 2014.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. 

Review of the entire file is required; however, attention is invited to the Veteran's credible testimony before the Board in July 2014 (uploaded on September 15, 2014), pages 10-21.

9.  Afford the Veteran a VA examination to determine the etiology of any hypertension found to be present.  The examiner should opine whether it is at least as likely as not (50 percent probability or more) that hypertension is related to active service.  Please provide a complete explanation for the opinion.

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that any service-connected disability, and/or medications taken for treatment, caused hypertension.  Please provide a complete explanation for the opinion.
 
The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that any service-connected disability aggravated (i.e., permanently worsened), the Veteran's hypertension beyond the natural progress of the disease.  Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.  
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

All opinions and conclusions expressed must be supported 
by a complete rationale in a report.  Review of the entire file is required; however, attention is invited to the Veteran's credible testimony before the Board in July 2014 (uploaded on September 15, 2014), pages 22-23.

The Veteran's claims file (electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

10.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If service connection is granted for the back disability, undertake any additional development required to adjudicate the secondary service connection issue for the bilateral knees.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his attorney until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



